—Appeal by the defendant from a judgment of the County Court, Westchester County (Silverman, J.), rendered February 10, 1992, convicting him of rape in the first degree, sodomy in the first degree, and sexual abuse in the first degree (four counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to establish his guilt beyond a reasonable doubt inasmuch as the testimony of the victim was inconsistent and contradictory. However, viewing the evidence in the light most favorable to the prosecution, we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Contes, 60 NY2d 620, 621). Issues of credibility are primarily for the trial court and its determination is entitled to great weight (see, People v Garafolo, 44 AD2d 86). That determination should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, supra). Here, the court’s findings are supported by the record. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict is not against the weight of the evidence (see, CPL 470.15 [5]).
In view of the defendant’s lack of remorse, the heinous nature of the crime, and its effect on the victim, it cannot be said that the sentence that was imposed is unduly harsh or excessive (see, People v Suitte, 90 AD2d 80).
We have considered defendant’s remaining contentions, including those found in his supplemental pro se brief, and find them to be either unpreserved for appellate review or without merit. Bracken, J. P., Miller, O’Brien and Altman, JJ., concur.